PER CURIAM.
The appellees Murl Long and Sally Long have filed a motion to correct an inadvertent, typographical error appearing in the opinion of this court upon a prior appeal in this cause. International Union of Operating Engineers v. Long, 362 So.2d 987 (Fla. 3d DCA 1978). We have jurisdiction to entertain this motion. Martin v. Martin, 139 So.2d 406 (Fla. 1962); D.E.R. Co. v. Warriner, 156 So.2d 183 (Fla. 3d DCA 1963).
Specifically, it is alleged that the typographical error appears in the following sentence of our opinion:
“In this case, the instruction quoted above given by the trial court failed to instruct on whether Local or International either authorized, participated in, or ratified the tortious acts of Edward Walker.” [emphasis added]. 362 So.2d at 989.
It is urged that the words “Edward Walker” mistakenly appear in this sentence. We agree. We intended to say “the local union members,” in place of “Edward Walker” in this sentence. Indeed, all parties to this appeal later agreed that we had made such a typographical error in our opinion when the cause was on certiorari review before the Florida Supreme Court. The matter has since become significant as the appellants International Union of Operating Engineers and International Union of Operating Engineers, Local 487, now apparently seek to rely on this admitted error in subsequent proceedings in the trial court following the denial of certiorari review by the Florida Supreme Court. 372 So.2d 469 (Fla. 1979).
The appellees’ motion is granted and it is ordered nunc pro tunc that (a) the words “Edward Walker” shall be deleted from the second sentence of the second column of our opinion appearing at 362 So.2d 989 and (b) the above sentence in its entirety shall read as follows:
“In this case, the instruction quoted above given by the trial court failed to instruct on whether Local or International either authorized, participated in, or ratified the tortious acts of the local union members.”
Motion granted.